—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Dye, J.), entered August 3, 1994, which, upon a jury verdict finding the defendants not at fault in the happening of the accident, is in favor of the defendants and against them.
Ordered that the judgment is reversed, on the law, and a new trial is granted, with costs to abide the event.
On November 20, 1990, the defendant Roslyn Simon was driving eastbound on 75th Avenue in Queens when she made a left turn onto 182nd Street. A car driven by the plaintiff Chaya Gutman, who was travelling westbound on 75th Avenue, collided with the passenger side of the defendants’ vehicle. After a trial on the issue of liability, the jury found that the defendants were not negligent.
We agree with the plaintiffs that the court erred in charging the jury on Vehicle and Traffic Law § 1140, which governs the right-of-way when vehicles approach an intersection from different highways. Although the court properly instructed the jury on the rules governing a left turn at an intersection pursuant to Vehicle and Traffic Law § 1141, the erroneous charge under Vehicle and Traffic Law § 1140 may well have confused the jury. In light of the evidence adduced at trial, we cannot conclude that this error was harmless (see, e.g., Safdie v City of New York, 138 AD2d 361; Russo v Osofsky, 112 AD2d 926).
Since we conclude that a new trial is warranted, we need not reach the plaintiffs’ remaining contention. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.